ON MOTION FOR REHEARING OR TO TRANSFER TO COURT EN BANC
PER CURIAM:
In support of its motion for rehearing or to transfer to Court en Banc, defendant says plaintiff admitted she made a left turn without knowing where the truck was at the time she did so; and that plaintiff’s evidence (the testimony of her daughter) showed the truck was very close when she made the turn. Defendant says we held in Huff v. Trowbridge, Mo., 439 S.W.2d 493, “on facts identical to those in the case at bar,” that the plaintiff therein “was guilty of contributory negligence as a matter of law in making an abrupt left turn in front of a vehicle in the process of passing while proceeding in the same direction”; and in violating § 304.019, RSMo, V.A.M.S., by doing so. The Huff case was published in the South Western Reporter advance sheets after this case had been submitted, so we will consider it now.
*498There are some important differences between this case and the Huff case. In the first place, that case was tried by the court without a jury and the court was not required to decide the issue of contributory negligence as a matter of law. Our conclusion stated therein was the court did not do so. We said: “Liberally considered, the trial court here found contributory negligence as a factual matter.” We held, under the review provided by Rule 73.01(d), V.A.M.R., this judgment was not “clearly erroneous” and stated our view likewise as a factual matter from the evidence that plaintiff “was guilty of negligence which directly contributed to the collision.” Furthermore, in the Huff case the plaintiff never saw defendant’s car and made an abrupt left turn from a state highway in daytime, where he could see six-tenths of a mile behind him. Plaintiff said he turned on his left turn signal light, “looked in the rearview mirrow and didn’t see anybody.” His car was struck by defendant’s car, which was about to pass on his left, when he turned left abruptly to go on a country road. We said: “Plaintiff had no explanation fojr not seeing defendant sooner”; and found “that [Huff] traveled the last 200-300 feet on the highway without any further effort to discover oncoming or overtaking traffic.” Moreover, it is not clear when Huff turned on his left turn signal while plaintiff herein said she did so when she started her car on the highway.
In this case, plaintiff knew that defendant’s truck was coming and we consider there was a reasonable basis to find she was trying to get out of its way; and for her to believe her car might be struck if she did not move it from where she had stopped partly on the pavement. Defendant’s truck driver was not staying on north lane of the highway, after passing the tractor, for purpose of passing plaintiff’s moving car because he never did see it moving. Evidently his truck had not moved to the south (eastbound) lane of the pavement, because he said plaintiff “had already crossed the eastbound section of the pavement” when he hit her. Apparently defendant’s driver thought he had passed between the disabled tractor trailer and plaintiff’s car and never did look for her car. It would seem that plaintiff could reasonably assume that defendant’s driver would keep a lookout and see her car ahead with its left turn signal operating. See Moore v. Ready Mixed Concrete Co., Mo., 329 S.W.2d 14, 21, and cases cited under Automobiles ‘®=>206 in West’s Missouri Digest. Under all the facts of this case, including the size and speed of defendant’s truck, we do not consider it negligence as a matter of law for plaintiff to try to get out of its way by starting down the highway and turning into the first available driveway, having at all times her left turn signal operating. Our view is that plaintiff’s negligence is a jury issue to be determined from consideration of all the facts and circumstances of this case.
Defendant’s motion for rehearing or to transfer to the Court en Banc is overruled.